Citation Nr: 1417031	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to an initial compensable rating for status-post decompression hemilaminectomy and disc removal L4-5 for herniated disc.

3.  Entitlement to an initial compensable rating for right great toe arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  He also served with the U.S. Army Reserves from 1982 to 1999 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2008 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In April 2010 the Board denied the Veteran's claim for service connection for Meniere's disease and remanded his claims for service connection for a back disorder and for a bilateral foot disorder.  A January 2012 rating decision granted service connection for a lumber spine disorder and for a right foot disorder (right great toe arthritis).  The Veteran appealed the noncompensable ratings assigned for his service-connected lumbar spine and right great toe arthritis disorders.  Accordingly, the issues are currently as characterized on the title page of this decision.

Pursuant to the April 2010 Board remand the Veteran was provided a VA examination of the feet in July 2010.  The Board notes that at this examination the Veteran discussed left ankle complaints.  In a January 2012 supplemental statement of the case the RO suggested to the Veteran that if he wished to request service connection for a left ankle condition to let the RO know.  The Veteran did not respond to this suggestion.  Accordingly, there is no current claim for service connection for a left ankle condition before VA.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The Veteran has had a total disability rating based on individual unemployability (TDIU) in effect since November 1999.  


FINDINGS OF FACT

1.  The Veteran does not have a current left foot disability that is related to service.

2.  The Veteran had a non-service related back disability that was 10 percent disabling prior to this disability being permanently aggravating while on ACDUTRA.

3.  Since the grant of service connection, the Veteran's lumbar spine has on occasion been shown to have limitation of flexion to less than 30 degrees, but he has not had ankylosis of the thoracolumbar spine or incapacitating episodes of the spine.

4  Since the grant of service connection, the Veteran's right great toe disability has been manifested by complaints of pain.  His right great toe arthritis does not significantly affect his daily activities, and he does not have more than one joint affected by degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Taking into account the 10 percent deduction for non-service related disability, the criteria for an initial 30 rating for status-post decompression hemilaminectomy and disc removal L4-5 for herniated disc have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

3.  The criteria for an initial compensable evaluation for right great toe arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

With regard to the increased initial rating claims, these appeals arise from the Veteran's disagreement with the initial ratings assigned following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice, such as notice contained in the rating decisions and statement of the case (SOC), have already provided the claimant with the notice of the law applicable to the specific claims on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

In September 2007, prior to the March 2008 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claim for service connection for a left foot disorder, and the relative duties upon himself and VA in developing this claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The September 2007 letter notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, and private medical records.  The Veteran has been afforded VA medical examinations.  The Veteran has submitted evidence in support of his claims.  Although the Veteran asserted on his February 2012 substantive appeal that VA did not have all the evidence in deciding the case, he has not identified any specific evidence that has not been obtained or considered.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Left Foot Claim

The Veteran submitted a claim for service connection for disability of both feet in August 2007.  Since that time he has been granted service connection for a right foot disability, namely right great toe arthritis.  The Veteran, however, has not identified any specific left foot disability that he claims is due to service.  

An October 1972 STR indicates that the ball of the Veteran's foot had been sore for one week after walking excessively.  The record does not specify whether this was the Veteran's right foot or his left foot.  Regardless, there is no indication that the Veteran developed a chronic left foot disability during service.  The remainder of the STRs are silent for any complaints or disability regarding the left foot.  None of the physical examinations performed during service and performed afterward, for Army Reserve service, indicate any complaints or disability of the left foot.  On periodic Reports of Medical History (RMH), including the most recent RMH dated in January 1999, the Veteran denied foot trouble.  

An October 2007 VA treatment record noted that the Veteran complained of generalized foot discomfort and that he wanted new shoes.  There was no pain elicited upon palpation or range of motion of any area of the foot.  The diagnoses was valgus deformity and possible metarsalgia.

On VA examination in July 2010 there was no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, or other symptoms of the left foot.  The only significant physical finding regarding the left foot was mild hallux obvious deformity.  

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In this case the Board finds that the Veteran has not met the criteria for service connection for a left foot disorder.  The October 2007 and July 2010 examinations of the left foot only revealed diagnoses of valgus deformity, possible metarsalgia, and mild hallux obvious deformity.  None of these diagnoses were shown during service or until many years thereafter, and none of the medical evidence relates any of these diagnoses to service.  

With regard to the Veteran's lay statements regarding his feet, he has not specified any particular disability of the left foot other than some generalized pain.  Whether the Veteran's current complaints of pain in the left foot is related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As shown above, the record indicates that the Veteran did not develop any chronic left foot disability during service.  Furthermore, the record indicates that the Veteran has very little current disability of the left foot.  Finally, there is no competent evidence indicating that the Veteran has a current left foot disability related to service.  Accordingly, the criteria for service connection for a left foot disability have not been met and service connection for a left foot disability is not warranted.  

As explained above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Low Back Disability

The January 2012 rating decision on appeal granted the Veteran service connection and a noncompensable rating for status-post decompression hemilaminectomy and disc removal L4-5 for herniated disc, effective from September 10, 2007.  

The RO noted that medical records reveal that the Veteran fell and injured his back at work in June 1986, and that he underwent a hemilaminectomy in April 1987.  The RO further noted that the back injury and surgery were not during a period of active duty.  The RO then noted that the Veteran's low back disability was later permanently worsened in July 1989 during a period of ACDUTRA.  The RO determined that the Veteran's low back disability was 20 percent disabling prior to ACDUTRA, and that the Veteran's low back disability currently meets the criteria for a 20 percent rating under the Rating Schedule.  The RO then deducted the preservice percentage of 20 percent from the current 20 percent level of disability and assigned the Veteran a zero percent initial rating for the aggravation of his low back disability.  The RO noted that the pre-aggravation percentage is always deducted before assigning any service-connected evaluation less than 100 percent. 

The General Rating Formula for Disease and Injuries of the Spine, provides a 10 percent rating if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or a vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, there is muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 40 percent rating if forward flexion of the thoracolumbar spine is 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  

Moreover, the Formula for Rating Intervertebral Disc Syndrome provides a 10 percent rating if adverse symptomatology includes incapacitating episodes having a total duration of at least 1 week during the past 12 months, a 20 percent rating if adverse symptomatology includes incapacitating episodes having a total duration of at least 2 weeks during the past 12 months, a 40 percent rating if adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, and a 60 percent rating if adverse symptomatology includes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.  

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain). 

The RO determined that the Veteran's pre-aggravation level of disability was 20 percent based on an April 1988 private medical record noting that the Veteran had 40 degrees of lumbar flexion.  However, the Board finds that the Veteran's pre-aggravation level of disability was only 10 percent.  The Board notes that private medical records dated from February 1988 to February 1989 indicate that the Veteran was undergoing rehabilitation and that his range of motion was improving.  He had 45 degrees of forward flexion in February 1989.  Unfortunately there are no medical records from February 1989 until the in-service injury detailing the immediate pre-aggravation level of the Veteran's back disability.  However, the Board notes that subsequent to the ACDUTRA aggravation the Veteran was provided a VA examination in March 1990.  At that time the Veteran had approximately 60 degrees of lumbar flexion, 10 degrees of extension, 20 degrees of lateral bending on each side and approximately 20 degrees of rotation to each direction.  Presuming that the Veteran's low back disability was somewhat better prior to aggravation during the July 1989 ACDUTRA, and thus somewhat better than shown in March 1990, the Board finds that the Veteran only met the criteria for a 10 percent rating for his low back disability prior to aggravation.  Weighing all doubt in favor of the Veteran, he would have had more than 60 degrees of forward flexion and 150 or more degrees of combined range of motion of the thoracolumbar spine.  Thus he more nearly met the criteria for a 10 percent rating for his pre-aggravation low back disability.  

The Board notes that there is no medical evidence indicating that the Veteran had full range of motion of the lumbar spine and no back pain prior to the July 1989 aggravation.  This is shown by private physical therapy records dated from December 1987 to February 1988 showing complaints of low back pain.  

With regard to the level of low back disability since the grant of service connection, the Board finds that the Veteran at times has met the criteria for a 40 percent rating.  This is shown by a November 2007 private spine examination that noted the Veteran to have only 15 degrees of lumbar flexion (a 40 percent rating is for assignment when flexion is limited to 30 degrees or less).  The Board recognizes that a May 2010 VA examination of the spine found that Veteran to have 40 degrees of flexion with tenderness beginning at 35 degrees.  However, considering DeLuca and additional loss of motion on flare-ups, and finding all doubt in favor of the Veteran, the Board finds that there is evidence that the Veteran has met the criteria for a 40 percent rating for his low back disability since the grant of service connection.  

The May 2010 VA examination report specifically notes that the Veteran does not have ankylosis of the spine and does not have incapacitating episodes of spine disease.  The other medical evidence of record since September 2007 also indicates that the Veteran does not have ankylosis of the thoracolumbar spine and does not have incapacitating episodes doe to his low back disability.  Consequently, the Veteran has not met the criteria for a rating in excess of 40 percent for his low back disability at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).     

The Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected low back disability, including pain and limitation of motion, is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As noted above, the Veteran was granted service connection based on aggravation of a preservice disability.  In determining the appropriate rating the Board must deduct the Veteran's pre-aggravation disability of 10 percent from his current 40 percent level of disability.  Consequently, the Veteran is entitled to a 30 percent initial rating for his low back disability since the grant of service connection.  See Fenderson.

All doubt has been found in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Right Great Toe

The January 2012 rating decision granted the Veteran service connection and a noncompensable rating for right great toe arthritis effective from August 6, 2007.  

In October 2007 the Veteran visited a VA podiatrist.  He complained of generalized foot discomfort and wanted new shoes.  The Veteran's gait and stance were both mildly pronated.  There was no erythema, edema, or temperature noted.  There was no pain elicited upon palpation or range of motion of any area of the foot.  The diagnoses were valgus deformity and possible metarsalgia.   

A November 2007 examination by Dr. D.K. indicates that the Veteran had virtually no motion of the IP joint of his right great toe.  He had tenderness of the IP joint.  The assessment was degenerative joint disease of the IP joint of the right great toe and right foot pain.  The physician did not think that there was any indication for surgery.  He noted that if the Veteran's IP joint bothered him more, the Veteran could proceed with an IP fusion, but that it did not seem that it was that bothersome.

On VA examination in July 2010 the Veteran reported his right toe was painful and stiff, especially with weight bearing exercises.  The Veteran complained of right toe pain with movement and after being on his feet most of the day.   The Veteran reported that his right toe did not prevent him from performing any desired activities and that he took no medications for his toe discomfort.  The Veteran complained of stiffness of the right great toe with flexion and extension movements, otherwise he denied any problems with his feet.  Examination revealed pain at the base of the right great toe.  X-rays revealed minimal degenerative changes of the right great toe.  The Veteran had a normal gait.  The examiner stated that the right great toe arthritis had no significant occupational effects and had no effects on daily activities.  

Disabilities of the foot are rated under diagnostic codes 5276 to 5284.  The Board has considered all of those codes to determine whether there is an applicable code which would provide the Veteran with a compensable rating based on his symptoms, but finds that there is not. 

The Veteran does not have acquired flatfoot due to his great toe disability, thus DC 5276 is not applicable.  The Veteran does not have bilateral weak foot; thus DC 5277 is not applicable.  The Veteran does not have claw foot; thus, DC 5278 is not applicable.  The Veteran does not have Morton's disease; thus, DC 5279 is not applicable.  The Veteran does not have hallux rigidus, or anything approximating to severe hallux valgus equivalent to amputation of the great toe or operated with resection of the metatarsal head; thus, DCs 5280 and 5281 are not applicable.  The Veteran does not have hammer toe; thus, DC 5282 is not applicable.  The Veteran does not have moderate malunion or nonunion of the tarsal or metatarsal bones; thus, a compensable rating under DC 5283 is not warranted. 

A compensable evaluation under DC 5284 is not warranted because the Veteran does not have moderate foot injuries.  The Board notes that terms such as "severe" and "moderately severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In this case, the Board finds that the Veteran's disability does not manifest to a level which is greater than slight.  In sum, his great toe disability has been manifested by reports of pain and stiffness which did not interfere with activities of daily living.   

The Veteran's arthritis of the right great toe has been rated noncompensable under DC 5010.  Under DC 5010 arthritis due to trauma is rated as degenerative arthritis under DC 5003.  A compensable rating under DC 5003 (arthritis) is not warranted because two or more major joints or two or more minor joint groups are not involved.  In addition, a 10 percent rating is not applicable because the great toe is not rated based on limitation of motion.  In addition, DC 5171 is not applicable because the Veteran's great toe disability has not been shown to be as severe as, or analogous to, amputation of the great toe, which would warrant a 10 percent evaluation. 

The Board notes that at no time since the grant of service connection has the Veteran's right great toe arthritis met the criteria for a compensable rating.  See Fenderson.  

The schedular evaluation in this case is not inadequate.  The schedular criteria contemplate arthritis of the great toe; however, in this case the Veteran does not meet the criteria for a compensable rating.  As noted above, the Veteran's right great toe arthritis causes no functional impairment.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  See Thun.

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the Veteran's claim, such rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left foot disorder is denied.

A 30 percent initial rating is granted for status-post decompression hemilaminectomy and disc removal L4-5 for herniated disc, subject to the law and regulations regarding the award of monetary benefits.

Entitlement to an initial compensable rating for right great toe arthritis is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


